Citation Nr: 0032364	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-15 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel 



INTRODUCTION

The veteran had recognized guerrilla service from April 1945 
to January 1946, Regular Philippine Army service in January 
1946, and United States Army service from May 1946 to March 
1951.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO denied 
entitlement to service connection for the cause of the 
veteran's death.  The appellant, the veteran's surviving 
spouse, perfected an appeal of that decision.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to support her claim, obtained any relevant evidence 
designated by the appellant, and obtained a medical opinion 
to assist the appellant in substantiating her claim.

2.  The veteran died in October 1996 due to respiratory 
failure resulting from pneumonia due to a cerebral vascular 
accident.  

3.  At the time of the veteran's death, service connection 
was in effect for inactive pulmonary tuberculosis, which was 
rated as non-compensable.  

4.  A service-connected disorder did not cause or materially 
contribute to cause the veteran's death.


CONCLUSION OF LAW

The cause of the veteran's death is not related to service or 
to a service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5107 (West 1991), as amended by The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records reflect treatment for chronic 
pulmonary tuberculosis from 1949 until the veteran was 
discharged in 1951.  He was separated from service based on 
the recommendation of a Medical Evaluation Board (MEB) with a 
diagnosis of pulmonary tuberculosis of the left upper lobe, 
arrested, moderately advanced, reinfection type, 
ancylostomiasis, and trichuriasis.  There is no reference in 
the service medical records to any complaints or clinical 
findings pertaining to a vascular disorder.

By rating action of July 1951, the RO granted service 
connection for pulmonary tuberculosis and assigned a 
100 percent rating for the disorder.  A VA examination in May 
1959 resulted in the conclusion that the disease was no 
longer active, and in a July 1959 rating decision the 
assigned rating was reduced to 50 percent effective in May 
1961, to 30 percent effective in May 1965, and to a non-
compensable rating effective in May 1970.  38 C.F.R. § 4.89.  
The pulmonary tuberculosis was also re-characterized as 
inactive.  Regular VA examinations and X-ray studies 
continued to show that the disease was inactive, and the non-
compensable rating remained in effect until the veteran's 
death.

The certificate of death shows that the veteran died in 
October 1996.  The immediate cause of death was respiratory 
failure, the antecedent cause bilateral pneumonia, and the 
underlying cause was a cerebrovascular accident.

A review of the records from the veteran's terminal hospital 
stay show that he was admitted in October 1996 and that he 
died because of a stroke that was complicated by pneumonia.  
A diagnosis of pulmonary tuberculosis was also noted.  A 
chest 
X-ray taken at the hospital was reported as showing pulmonary 
Koch's infection in the right upper lung.  June and September 
1997 private medical reports indicate that the veteran died 
after two days of hospitalization and that he had been 
treated for cardiorespiratory failure; a cerebrovascular 
accident; severe, essential hypertension; bilateral 
pneumonia; and pulmonary tuberculosis.  The appellant also 
submitted a September 1957 note from a physician indicating 
that the veteran was receiving treatment for pulmonary 
tuberculosis.

In conjunction with the appellant's claim, the RO obtained 
the X-ray films that were taken during the veteran's final 
hospitalization and asked VA physicians to review those films 
and provide opinions on whether the pulmonary tuberculosis 
was active and whether tuberculosis had contributed to cause 
his death.  In a March 1998 report the Tuberculosis Board 
stated that the VA radiologist determined that the X-ray 
films could not be read due to technical deficiencies.  The 
Tuberculosis Board reviewed the medical evidence in the 
claims file and found, in the absence of X-ray evidence or 
sputum samples documenting an active status, that the 
pulmonary tuberculosis was not active from the date of the 
most recent VA examination in July 1990 to the time of the 
veteran's death in October 1996.  

II.  Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In accordance with the revised statute, VA has a duty to 
notify the appellant of the evidence needed to substantiate 
her claim.  VA also has a duty to assist the appellant in 
obtaining such evidence, including obtaining private records, 
if a reasonable possibility exists that such assistance would 
aid in substantiating the claim.  In the case of a claim for 
compensation benefits, the duty to assist also includes 
obtaining the veteran's service medical records and other 
records pertaining to service; records of relevant treatment 
at VA facilities, or provided at the expense of VA; and any 
other relevant records held by any Federal department or 
agency identified by the appellant.  If VA is unable to 
obtain records identified by the appellant, VA must notify 
her of the identity of the records that were not obtained, 
explain the efforts to obtain the records, and describe any 
further action to be taken to obtain the records.  Also in 
the case of a claim for compensation benefits, the duty to 
assist includes providing a medical examination or obtaining 
a medical opinion if such an examination or opinion is 
necessary to make a decision on the claim.  The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5103 and 5103A).

The documents in the claims file show that in August 1997 the 
RO informed the appellant of the evidence needed to 
substantiate her claim.  She submitted the private medical 
records in response to that notice, and has not designated 
any other evidence that might be relevant to her claim.  The 
RO also obtained a medical opinion regarding the status of 
pulmonary tuberculosis, the veteran's only service-connected 
disorder.  The Board concludes that all relevant data has 
been obtained for determining the merits of the appellant's 
claim and that VA has fulfilled its obligation to assist her 
in the development of the facts of her case.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Establishing "direct" service connection for a disability 
which has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131; Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); 38 C.F.R. § 3.303(d).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

VA regulations provide specific guidelines regarding the 
evaluation of pulmonary tuberculosis.  A veteran shown to 
have had pulmonary tuberculosis will be held to have reached 
a condition of complete arrest when the disease is diagnosed 
as inactive.  38 C.F.R. § 3.375 (2000).  

As an initial matter the Board finds that a vascular 
disorder, including essential hypertension, and pneumonia 
were not incurred in service, and the appellant does not 
claim otherwise.  At the time of his death service connection 
had been established only for pulmonary tuberculosis.  She 
claims, in essence, that pulmonary tuberculosis caused or 
contributed to cause the veteran's death.  Her assertions are 
not probative, however, because as a lay person she is not 
competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The death certificate shows that the veteran died of 
respiratory failure due to pneumonia that was caused by a 
cerebrovascular accident; the death certificate does not 
include pulmonary tuberculosis as a cause of death.  In the 
June and September 1997 medical reports the private physician 
stated that the veteran was being treated for pulmonary 
tuberculosis at the time of his death, but that conclusion is 
not supported by any clinical or diagnostic findings showing 
that the pulmonary tuberculosis was no longer under complete 
arrest.  The medical reports are, therefore, of low probative 
value.  See Hernandez-Toyens v. West, 11 Vet. App. 379 (1998) 
(the failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence).

The VA Tuberculosis Board found that, in the absence of 
current radiographic studies or sputum samples showing that 
the disease was active, the determination in July 1990 that 
the disease was inactive continued to be valid.  The 
Tuberculosis Board did not find that pulmonary tuberculosis 
had caused or contributed to cause the veteran's death.  
Because that opinion was based on review of the evidence in 
the claims file and includes the rationale for the 
conclusion, the Board finds that the opinion of the 
Tuberculosis Board is highly probative.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (an opinion that is based on 
review of the entire record is more probative than an opinion 
that is based on reported history).

For the reasons shown above, the Board finds that a service-
connected disorder did not cause or materially contribute to 
cause the veteran's death.  The Board has determined, 
therefore, that the preponderance of the evidence is against 
the claim of entitlement to service connection for the cause 
of the veteran's death.  


ORDER

The claim of entitlement to service connection for the case 
of the veteran's death is denied.  




		
	N. W. Fabian
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

